 162DECISIONSOF NATIONALLABOR RELATIONS BOARDin fact, checkingoff suchdues from the wages of all who signed authorizations,I shallrecommendthat Respondentmake whole to suchemployees the amountsdeducted from their wages forthatpurpose from the dates when such deductionswere first made, as shown by Respondent's record,to the date of compliance withthe recommendations herein.Uponthe basisof the abovefindings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The AFL and the CIOare labor organizationswithinthe meaningof the Act.2.By entering into the agreementof March 16, 1954, and byrequiring the em-ployees of the transmission department to become members oftheAFL, the Re-spondent has interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Actand has engaged in and is engagingin unfair labor practiceswithin themeaning of Section 8(a) (1) of the Act.3.By engaging in the conductdescribedin the foregoing paragraph the Respondenthas also rendered unlawful assistanceto the AFL and therebyviolated Section 8 (a)(2) of the Act.4.The aforesaid unfair laborpractices are unfairlaborpractices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Suunnyland Packing Company and Sunnyland Poultry Company 1and United Packinghouse Workers of America,CIO, Petitioner.Case No. 10-RC-3006. July 13,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Sunnyland Packing Company, herein called Packing, is engagedin processing and selling meat and meat products at Thomasville,Georgia.Sunnyland Poultry Company, herein called Poultry, is en-gaged in processing and selling chickens in an adjoining building lo-cated within the same fenced area. The employees of the two Com-panies use the same entrance and cafeteria, and the gate watchmen ofPacking perform protection duties for both Companies.All of thechickens processed by Poultry are purchased by Packing.Packingprepares the payroll for Poultry, which is billed for such service.Al-though each Company is a separate legal entity with separate books,hiring, and supervision, they have in common 2 officers, 1 of whom,the president, is the final authority on overall labor relations policy.In these circumstances, and upon the record, we find that Packing andPoultry constitute a single integrated enterprise and employer.'3Subsequent to the hearing,the Petitioner moved to amend the name of the Employerto the above formAbsent objection,we grant the motion.2 SanitaryMattressCompany, Rest Lane of California, Inc,109 NLRB 1010, at 1011;MarvelRoofingProducts Incorporated,et at.,108 NLRB 292,at 293.113 NLRB No. 12. SUNNYLAND PACKING COMPANY163Packing annually sells and ships meat and meat products valued atmore than $250,000 to customers outside the State.As the Employerannually ships over $50,000 worth of goods outside the State, we findthat the Employer, consisting of Packing and Poultry, is engaged incommerce within the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction over this Employer.32.The labor organizations involved claim to representcertain em-ployees.'3.A question affectingcommerce existsconcerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Amalgamated Meat Cutters & ButcherWorkmen of North America, A. F. L., the Intervenor herein, seek torepresent the production and maintenance employees of both Pack-ing and Poultry in a single unit. The Employer contends that onlyseparate units of Packing and Poultry employees are appropriate.There is no bargaining history among the employees involved.In addition to the facts detailed in paragraph 1, above, showing thatPacking and Poultry constitute a single integrated enterprise and em-ployer, the record establishes that the employees of both plantsreceivethe same employee benefits, that there have been transfersamong theseemployees, and that no labor organization seeks torepresent themother than as a multiplant unit. In these circumstances,and absentbargaining history on a separate plant basis, we find that Packing andPoultry employees have a sufficient communityof interests to consti-tute a singleEmployerwide unit.'Except as hereinafter discussed, the partiesagree asto the compo-sitionof the unit.A. Categories in issue at PackingThe Petitioner would include, while the Intervenor would exclude,truckdrivers in the production and maintenance unit.However, theEmployer would constitute the truckdrivers as a separate unit. Inaddition, and contrary to the Petitioner and the Intervenor, it wouldinclude in the unit of production and maintenance employees, restau-rant employees only if cashiers are included, plant clericals, Grader8 JonesboroGrain DryingCo-operative,110 NLRB 481.The Truck Drivers and Helpers Local Union No. 728, International Brotherhood ofTeamsters and Chauffeurs, Warehousemen and Helpers of America, AFL, herein called theTeamsters,indicated a showing of interest among the truckdrivers onlyHowever, it didnot appear at the hearing, although properly served with notice thereofWe view thefailure to appear as a disclaimer of interest in the representation of the truckdrivers ofthe Employer.SeeLykes Brothers, Inc. of Georgia,112 NLRB 575In these circum-stances,it is unnecessary to rule on the Petitioner'smotion to dismiss the alleged petitionof the TeamstersrArmour Leather Company,a Division'ofArmourand Company,109 NLRB 1311, at1312-1313;Underwriters Salvage Company of New York,99 NLRB 337, at 338-339 ;Scenic Citrus Cooperative,]no.,98 NLRB 350, at 351-352. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDAlmstead, gate watchmen, and certain categories alleged by the Unionsto be supervisory.Truckdrivers:The Employer employs 27 truckdrivers, all of whomare over-the-road or long-distance drivers except 1 who makes localdeliveries.However, the Teamsters disclaimed any interest in repre-senting the truckdrivers, and no other labor organization seeks torepresent them separately. In accord with established Board prece-dent, we shall include truckdrivers in the unit with production andmaintenance employees.'Restaurant employees:The restaurant or cafeteria employees in-clude cooks, waitresses, and a regular and a substitute cashier, whoperform the customary duties of their classifications. In addition, theregular cashier performs waitress and salad-making duties. Contraryto the Petitioner, we believe that the cashiers have interests in commonwith the other restaurant employees.Although all restaurant em-ployees are separately supervised and work exclusively in the cafeteria,they have the same benefits as the plant employees, and from the natureof their work, have interests in common with them. Under the circum-stances, in accordance with Board precedent, we include the restaurantemployees .7Plant clericals:Attached to the night shipping department, whereoutgoing trucks are loaded, are six hourly paid shipping clerks andcheckers.The four clerks receive telephone calls and recap and extendinvoices.Although they work in the main office, they frequently goto the plant to pick up tickets and occasionally interchange with ship-ping employees to help load the trucks.The two checkers call outthe numbers and help on the dock with the orders and the loading oftrucks.Under the supervision of the purchasing agent, two supply clerksperform clerical duties.One issues supplies to employees and spends50 percent of her time keeping records of inventory. The other clerkcuts cellophane and issues it and supplies to employees.Two otheremployees in the department actually deliver the supplies.The market helper to the market employee, hereinafter discussed, isa sales clerk whose duties are to wait on employee customers.Under these circumstances, we find that shipping clerks, checkers,supply clerks, and the market helper are plant clerical employees, whohave sufficient interests in common with production and maintenanceemployees to be included in the unit''Lykes Brothers, Inc of Georgia, supra,seeBachmann Uxbridge Worsted Corporation,109 NLRB 868, at 870,Thomas Electronics,Inc,107 NLRB 614, at 6157Rheem Manufacturing Company,110 NLRB 904;Kohler Company,93 NLRB 398, at404-406 and cases cited therein,Greenberg Mercantile Corp ,112 NLRB 710;Pearl Brew-ing Company,LoneStar Bi ewing Company,106 NLRB 192, at 193-194,Dr. Pepper Bot-tling Company,78 NLRB 1261, at 1262.8Rheem Manufacturing Company, supra; Gen Pro, Inc.,110 NLRB 12;Swift & Com-pany.101 NLRB 33. at 35,Peterzell d Gelles, Inc.,94 NLRB 346, at 350. SUNNYLAND PACKING COMPANY165Buyers :Grader Almstead grades and tags beef and performs cer-tain cooler duties.He buys beef for Packing. Paul Singletary, calledthe market employee, operates the market and sells meat cuts andcanteen items to employees.Although he is hourly paid, he does allthe purchasing and ordering of the items to be sold and, with thesuperintendent, sets prices.In these circumstances, because the in-terests of both these employees are closely associated with manage-ment, we shall, in accord with our usual practice, exclude them fromthe unit.'Gate watchmen:The gate watchmen have the duty to protect theEmployer's property and personnel and to keep out unauthorized per-sons.Three of them work full time as watchmen while the fourth doesso 3 days a week. In these circumstances, as the watchmen performguard duties all or a part of their time, we find that they are guardswithin the meaning of the Act and exclude them from the unit.10Alleged supervisors:Roger Benson or Benton works in the lardand tankage department. James Bloodsworth is a meat cutter in thefancy cuts department.He transmits the foreman's orders directlyto the two other employees in the department.Kenneth Golder orGolden works in the beef cutting section of the killing and cuttingdepartment.Hale picks neck bones and makes pickles in the proc-essed pork department.Although he substitutes for the foreman,such occasions are infrequent and sporadic.While his recommenda-tions to a superior would carry "a little bit more weight," such rec-ommendations are subject to an independent investigation.Mrs.White packages and skins wieners and keeps production records inthe wiener section of the sausage department.She also apparentlyhelps train new employees.A truckdriver substitutes for the truckdispatcher, hereinafter found to be a supervisor, on infrequent andsporadic occasions.All these employees are hourly paid, except Halewho is paid on the basis of a guaranteed number of hours.Underthese circumstances, as none of the above employees exercises or pos-sesses the statutory authority of a supervisor except sporadically, wefind that they are not supervisors, but employees, and we include themin the unit.Luck or Luke is the production leader of the killing operation in thekilling and cutting department, where 90 employees work under thedepartmental foreman.He looks after the killing and sees that thework is carried on.He is considered as being in line for a foreman'sjob, and is paid on the basis of a guaranteed number of hours.Mrs.Mobley leads the 5 or 6 employees in the sausage packing section ofthe sausage department, where she also does production work and6Wnlliama, Dimond& Co.,101 NLRB 71, at 72,Beavers Packing Company,97 NLRB233, at 234;Willaann P McDonald Corpora action,.83 NLRB 427, at 433.10Fox Manufacturnng Company,112NLRB 977. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDkeeps production records.She has the authority to change job as-signments.Herman White leads the 5 or 6 employees in the sweetpickle and smoked meat section of the processed pork department,where he also does production work.He also changes work assign-ments.The truck dispatcher lines up trucks, directs their destination,is in charge of the truckdrivers, and has the authority to hire and firethem.Although hourly paid, except Luck or Luke, these individualsare among the highest paid in their departments. In view of the fore-going, we find that Luck or Luke, Mrs. Mobley, and Herman White,because they responsibly direct the employees under them, and thetruck dispatcher, because, in addition, he has the authority to hire andfire, are supervisors within the meaning of the Act.Accordingly, weexclude them from the unit.Although the Petitioner desired that Bill Call, who works in thesweet pickle and smoked meat section, be excluded as a supervisor,there is no evidence as to the duties of this individual.Because therecord is inadequate to determine his status, we shall permit him tovote subject to challenge."Construction workers :The Petitioner would exclude, while theother parties have not taken a position as to the inclusion or exclu-sion of, eight employees who have been performing the constructionwork for the Employer. At the time of the hearing, the building onwhich the 8 employees were working was to be completed in 3 weeks.Moreover, at that time the Employer had no plans for further con-struction.In these circumstances, we shall exclude them from theunit.l3B. Categories in issue at PoultryThere is no dispute among the parties with respect to the unit place-ment of Poultry employees except that the Petitioner would excludeArnold or Fox Morris as a supervisor and Model Lodge as a clerk.As the record in the instant proceeding is inadequate to determinetheir status, we shall permit them to vote subject to challenge.13Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees 14 at Sunnyland PackingCompany and Sunnyland Poultry Company at Thomasville, Georgia,including the truckdrivers, cooks, waitresses, cashiers, and other res-taurant employees, shipping clerks, checkers, supply clerks, and themarket helper; but excluding office clerical employees, construction"Philadelphia Electric Company,110 NLRB 320(footnote 13).'a Bata SlweCompany, Inc,112 NLRB 1018.Philadelphia Electric Company, sepia'+Including Roger Benson or Benton, James Bloodsworth, Kenneth Golder or Golden,Hale,MrsWhite, and the truckdriver who substitutes for the truck dispatcher. HUNT HEATER CORPORATION167workers, the registered nurse and other professional employees,buyers," salesmen's gate watchmen, the truck dispatcher, head-of thecafeteria or restaurant, foremen of the day shipping, night shipping,killing, tankage and lard, sausage, bacon, meat curing, garage, me-chanics, supplies, beef, and construction departments, sales managers,the assistant sales manager, the general superintendent, the managerand the assistant manager, sales supervisors, and all other supervisorsas defined in the Act.'[Text of Direction of Election omitted from publication.]15 Grader Almstead,market employee Singletary and Charlie Wright, buyer and super-visor.16 The parties do not disagree regarding the exclusion of the salesmen.SeeCentralCigar cf TobaccoCo, 112 NLRB 1094.17 Including Luck or Luke, Mrs. Mobley, and Herman White.Hunt Heater CorporationandInternational Union, United Auto-mobileWorkers of America, AFL,Petitioner.Case No. 10-BC7-'400.July 13,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section2 (6) and(7) of the Act.4. In accordance with the agreement of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) ofthe Act :All production and maintenance employees at the Employer's Day-ton, Tennessee, heater and stove manufacturing plant, excluding officeclerical employees, professional employees, guards, and supervisorsas defined in the Act.'1 Although the parties stipulated that office and clerical employees be excluded, therecord shows there are no plant clerical employees in the plant.The unit descriptionaccordingly excludes only office clerical employees.113 NLRB No. 21.879288-56--vol. 113-12